FILED
                            NOT FOR PUBLICATION                             MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10261

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00347-DAE

  v.
                                                 MEMORANDUM *
RONALD LEROY FELTS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Hawaii
                     David A. Ezra, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Ronald Leroy Felts appeals from the district court’s judgment and

challenges his guilty-plea conviction and 300-month sentence for receiving child

pornography, in violation of 18 U.S.C. § 2252(a)(2) and (b)(1); and possession of

child pornography, in violation of 18 U.S.C. § 2252(a)(4) and (b)(2). Pursuant to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Felts’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Felts the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to Felts’s conviction. We

accordingly affirm Felts’s conviction.

      Felts waived the right to appeal his sentence. Because the record discloses

no arguable issue as to the validity of the sentencing waiver, we dismiss Felts’s

appeal as to his sentence. See United States v. Watson, 582 F.3d 974, 986-88 (9th

Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    12-10261